UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1519


PAUL IGNATIUS TAYLOR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent,

----------------------------------------

IMMIGRANT DEFENSE PROJECT; NATIONAL IMMIGRATION PROJECT OF
THE NATIONAL LAWYERS GUILD,

                Amici Supporting Petitioner.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2012              Decided:   January 7, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax,
Virginia, for Petitioner.   Stuart F. Delery, Acting Assistant
Attorney General, Daniel E. Goldman, Senior Litigation Counsel,
Jem C. Sponzo, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.  Trina
Realmuto, Sejal Zota, NATIONAL IMMIGRATION PROJECT OF THE
NATIONAL LAWYERS GUILD, Boston, Massachusetts.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Paul Ignatius Taylor, a native and citizen of Jamaica,

petitions         for     review         of    the       Board       of     Immigration          Appeals’

(“Board”) order dismissing his appeal of the immigration judge’s

(“IJ”) order, which granted the Attorney General’s motion to

pretermit Taylor’s application for cancellation of removal, on

the basis that Taylor was statutorily ineligible for that relief

by    operation          of       the   “stop-time”               rule    embodied     in       8   U.S.C.

§ 1229b(d)(1)(B) (2006).                      Because we conclude that the Board did

not    err    in         ruling         that       the          permanent    stop-time          rule       is

retroactively applicable to Taylor’s 1980s-era convictions, we

deny the petition for review.

              Under           8    U.S.C.      §    1252(a)(2)(C)            (2006),       this      court

generally         lacks           jurisdiction          to       review     the    final        order     of

removal      of     an    alien         convicted           of     certain      enumerated          crimes,

including controlled substance offenses referenced in 8 U.S.C.

§ 1227(a)(2)(B)               (2006).          Taylor             does    not     dispute       that      he

committed         a      controlled            substance             offense,         rendering           him

deportable         under           § 1227(a)(2)(B).                 Nevertheless,        this        court

retains       jurisdiction               to     review            “constitutional           claims         or

questions         of     law”        raised        in       a    petition       for   review         of    an

otherwise          unreviewable                deportation                order.            8       U.S.C.

§ 1252(a)(2)(D) (2006); see Turkson v. Holder, 667 F.3d 523,

526-27       (4th        Cir.        2012).              We       review     the      Board’s        legal

                                                        3
determinations        de    novo,    generally      giving     deference       to     its

interpretations of its own governing regulations.                         Turkson, 667

F.3d at 527.       Where the statutory text is unambiguous, however,

there   is    no   unclarity     over    which    the     agency    may    assert     its

interpretive prerogative, and deference to its interpretation is

therefore unwarranted.          Salem v. Holder, 647 F.3d 111, 115 (4th

Cir.    2011),     cert.      denied,      132    S.    Ct.    1000       (2012);     see

also INS v. St. Cyr, 533 U.S. 289, 320 n.45 (2001).

             Taylor     primarily       challenges      the   Board’s       conclusion

that the permanent stop-time rule retroactively applies to him.

The relevant facts are well-known to the parties.                           In short,

fewer than six years after he entered the United States as a

lawful permanent resident, Taylor pled guilty in 1980 and in

1981 to two controlled substance offenses.                     Although at least

his 1980 conviction rendered him deportable, Taylor remained in

the United States.           In 2007, he committed two more deportable

controlled     substance      offenses.          Deportation       proceedings       were

commenced, and Taylor conceded removability.                        Although Taylor

applied for cancellation of removal under 8 U.S.C. § 1229b(a)

(2006),      the   IJ      granted   the       Attorney    General’s        motion     to

pretermit the application, citing the stop-time rule.                        According

to the IJ, Taylor’s period of continuous residence stopped with

the commission of his 1980 offense, rendering him bereft of the

seven years of continuous residence required under § 1229b(a)(2)

                                           4
for eligibility for cancellation of removal.                                On appeal, the

Board agreed with the IJ’s assessments.                       Taylor then filed this

petition for review.

               Taylor concedes that if the stop-time rule applies to

his    case,    he    does    not    possess       the    requisite         seven      years    of

continuous       residence.             So         he     attempts          to     evade       the

straightforward application of the stop-time rule by observing

that    it   came     into    effect    only       with    the       introduction       of     the

Illegal Immigration Reform and Immigrant Responsibility Act of

1996, Pub. L. No. 104-208, 110 Stat. 3009-546 — a decade and a

half after he had pled guilty to the offenses that now trigger

the stop-time rule.           According to Taylor, the stop-time rule may

not be applied retroactively to give his previous convictions an

effect that he did not contemplate at the time of his pleas.                                    As

the    Supreme       Court    has    explained,          there       is    a     “presumption”

against      retroactive          legislation:            “[C]ourts             read   laws    as

prospective      in    application       unless          Congress         has    unambiguously

instructed retroactivity.”              Vartelas v. Holder, 132 S. Ct. 1479,

1486 (2012).

               The     determination           whether           a        statute       applies

retroactively         is     an     exercise       in     deciphering            Congressional

intent.      Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).

It involves two steps.              First, the court must determine whether

“‘Congress       has       expressly     prescribed          the          statute’s      proper

                                               5
reach.’”       Appiah v. INS, 202 F.3d 704, 708 (4th Cir. 2000)

(quoting Landgraf, 511 U.S. at 280).             If Congress has done so,

“this is the end of the analysis and there is no need ‘to resort

to judicial default rules.’”          Id. (quoting Landgraf, 511 U.S. at

280).    Where, by contrast, the statute does not contain explicit

language     reflecting     Congressional      intent,       the    court       must

determine      whether     the     statute    would      have      impermissible

retroactive effect; that is, if it “takes away or impairs vested

rights     acquired      under   existing     laws,     or    creates       a    new

obligation, imposes a new duty, or attaches a new disability, in

respect to transactions or considerations already past.”                         St.

Cyr, 533 U.S. at 320, 321 (internal quotation marks omitted).

            While “likelihood of reliance on prior law strengthens

the case for reading a newly enacted law prospectively,” the

presumption against retroactive application “does not require a

showing of detrimental reliance.”            Vartelas, 132 S. Ct. at 1491.

Instead, “[t]he essential inquiry . . . is ‘whether the new

provision attaches new legal consequences to events completed

before   its   enactment.’”        Id.   (quoting     Landgraf,    511    U.S.    at

270).       “If   the    statute    would    operate     retroactively,          our

traditional presumption teaches that it does not govern absent

clear congressional intent favoring such a result.”                      Landgraf,

511 U.S. at 280.



                                         6
                In our view, even if the relevant statutory language

is    silent     as    to     Congressional        intent, *   application            of     the

permanent       stop-time      rule   to    Taylor’s      circumstances          would       not

have an “impermissible retroactive effect.”                        St. Cyr, 533 U.S.

at 320.     Despite the fact that Taylor claims that he pled guilty

to his 1980s-era offenses in reliance on the availability of a

waiver under former Immigration and Nationality Act § 212(c), 8

U.S.C. § 1182(c) (1976), it is apparent that he cannot have done

so.     Cf. St. Cyr, 533 U.S. at 321-26.                   Simply put, he was not

eligible for such relief at the time of his guilty pleas.                                  There

is no dispute that, at the time of his conviction, his 1980

controlled substance offense was a deportable offense.                                 See 8

U.S.C. § 1251(a)(11) (1976).                  And given that he committed his

offense     fewer      than    six    years       after   arriving       in     the    United

States, Taylor was not eligible at the time of his conviction to

apply     for    a   § 212(c)    waiver,      because     such     a    waiver    required

permanent residents to possess at least seven consecutive years

of    “lawful        unrelinquished        domicile.”          8       U.S.C.    § 1182(c)


      *
       We take no position as to whether our reasoning in Appiah,
202 F.3d at 708-09, which ruled on the retroactivity of the
transitional stop-time rule, controls the result here.        See
Martinez v. INS, 523 F.3d 365, 371 (2d Cir. 2008) (describing
the difference between the permanent and transitional stop-time
rules); Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1199-200 (9th
Cir. 2006); Heaven v. Gonzales, 473 F.3d 167, 174 (5th Cir.
2006).



                                              7
(1976); see also St. Cyr, 533 U.S. at 294-96 (discussing the

relief    available       under          § 212(c)).           Because       Taylor      was     not

eligible for discretionary relief under § 212(c) at the time of

his   1980      offense,       it    cannot       be       the    case     that      retroactive

application      of     the    permanent         stop-time         rule    imposes       any    new

legal          disability            on           the            fact          of        Taylor’s

conviction.       See Martinez, 523 F.3d at 374.                           Accordingly, the

permanent       stop-time       rule        does        not      have     an        impermissible

retroactive effect when applied to Taylor.                              See Vartelas, 132 S.

Ct. at 1490-92; St. Cyr, 533 U.S. at 321-26.

               Finally, to the extent that Taylor asserts that his

brief    exit    from    and    reentry          into      the    United       States    in    1984

restarted       his     ability       to       accrue       the     requisite         period     of

continuous residency, we decline his invitation to overturn the

Board’s rejection of his argument.                         See Nelson v. Attorney Gen.,

685     F.3d    318,     323-25          (3d     Cir.       2012)       (upholding          Board’s

conclusion that reentry did not “restart the clock”).

               Accordingly,         we    deny       the    petition       for      review.      We

dispense       with     oral    argument          because         the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               PETITION DENIED



                                                 8